EXHIBIT 10.2
 
AMENDMENT NO. 3 TO FIRST PREFERRED FLEET MORTGAGE
 
This Amendment No. 3 to FIRST PREFERRED FLEET MORTGAGE dated as of July 20, 2012
and effective as of July 20, 2012, (this "Agreement") is among GLOBAL
GEOPHYSICAL SERVICES, INC., a Delaware corporation (the "Shipowner"), and BANK
OF AMERICA, N.A., a national banking association, as administrative agent, as
mortgagee (in such capacity, the "Mortgagee").
 
INTRODUCTION
 
A. The Shipowner and the Mortgagee are parties to the First Preferred Fleet
Mortgage dated as of April 30, 2010 (as the same may be amended, amended and
restated, or otherwise modified from time to time, the "Mortgage") bearing
against the whole of the United States flag vessels (as more specifically
described on Schedule I), together with all of the boilers, engines, generators,
drilling machinery and equipment, pumps and pumping equipment, machinery, masts,
spars, sails, boats, anchors, cables, chains, rigging, tackle, outfit, apparel,
furniture, fittings, equipment, spares, fuel, stores and all other appurtenances
thereunto appertaining or belonging, and also any and all additions,
improvements and replacements hereafter made in or to such vessels, or any part
thereof, or in or to their equipment and appurtenances aforesaid (collectively,
the "Vessels").  The Mortgage was duly filed with the United States Coast Guard,
National Vessel Documentation Center, on May 6, 2010 at 10:23 a.m. and recorded
as Batch No. 743520, Document ID No. 11973333.
 
B. The Shipowner is a party to the Credit Agreement dated as of April 30, 2010
(as the same may be amended, amended and restated, or otherwise modified from
time to time, the "Credit Agreement") among the Shipowner, as borrower, Bank of
America, N.A., as Administrative Agent, Swing Line Lender, and L/C Issuer,
Credit Suisse, as Syndication Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, successor-by-merger to Banc of America Securities LLC, as Sole
Lead Arranger and Sole Book Manager, and the other lenders party thereto (the
"Lenders"), pursuant to which the Lenders have agreed from time to time to
extend credit and/or issue letters of credit for the benefit of the Shipowner in
an aggregate amount up to Seventy Million United States Dollars
(US$70,000,000.00) which amount is currently the principal amount of the
Mortgage.  The Credit Agreement provided for certain increases of such amount.
 
C. The Mortgage was granted by the Shipowner in favor of the Mortgagee to secure
the obligations of the Shipowner under the Credit Agreement and the other Loan
Documents, and the payment of all other sums of money (whether for principal,
premium, if any, interest, fees, expenses, indemnities or otherwise) from time
to time payable by the Shipowner under the Mortgage and the other Loan Documents
to which it is a party, and to secure performance and observance of all other
Obligations (as defined in the Mortgage).
 
D. On even date herewith, the Shipowner, the Mortgagee, and the Lenders have
entered into that certain Amendment No. 3 to Credit Agreement of even date
herewith (the "Third Amendment") in order to increase the maximum aggregate
amount of credit that may be extended and/or Letters of Credit issued thereunder
to Eighty-Five Million United States Dollars
 
 
 

--------------------------------------------------------------------------------

 
(US$85,000,000) and to otherwise supplement and amend the Credit Agreement in
certain respects as set forth therein, a true and correct copy of which Third
Amendment is attached hereto and incorporated herein as Exhibit "A".
 
E. The Shipowner and the Mortgagee desire to amend the Mortgage to increase the
principal amount thereof and to confirm that the obligations, liabilities and
indebtedness of the Shipowner to the Mortgagee arising under the Credit
Agreement, as amended through the Third Amendment, and under all Loan Documents
related thereto, are obligations the payment and performance of which are
secured by the lien of the Mortgage.
 
THEREFORE, the Shipowner and the Mortgagee hereby agree as follows:
 
Section 1. Definitions; References.  Unless otherwise defined in this Agreement,
terms used in this Agreement which are defined in the Mortgage shall have the
meanings assigned to such terms in the Mortgage.
 
Section 2. Amendments of Mortgage. The Mortgage is hereby amended as follows:
 
(a)           To confirm that the "Obligations" which are or may become secured
by the Mortgage expressly include, without limitation, all obligations,
liabilities and indebtedness of the Shipowner under the Credit Agreement, as
amended through the Third Amendment, under all Loan Documents related to the
Credit Agreement, as amended, including the Mortgage, and under any extensions
or renewals of, amendments to, or replacements for any of the foregoing.
 
(b)           To confirm that the term "Credit Agreement" wherever such term
appears on page one and in Sections 1 through 3.11 of the Mortgage, means the
Credit Agreement, as amended through the Third Amendment.
 
(c)           To confirm that the term "Mortgage", as used in the Mortgage,
means the Mortgage, as amended by this Agreement.
 
(d)           The Mortgage, including all of the covenants and agreements on the
part of the Shipowner which are set forth therein or are incorporated therein by
reference, and all of the rights, privileges, powers and immunities of the
Mortgagee that are provided for in the Mortgage, are in all respects confirmed,
affirmed, reaffirmed and continued.
 
(e)           The Mortgage is hereby amended by increasing its principal amount
to Eighty-Five Million United States Dollars (US$85,000,000.00), and Section 3.1
of the Mortgage is hereby amended by replacing such Section in its entirety with
the following:
 
SECTION 3.1          The maximum principal amount that may be outstanding under
this Mortgage at any time is Eighty-Five Million United States Dollars
(US$85,000,000), and for purposes of recording this Mortgage, the total amount
of this Mortgage is Eighty-Five Million United States Dollars (US$85,000,000),
premium (if any) and interest and performance of mortgage covenants.  There is
no separate discharge amount.
 
 
-2-

--------------------------------------------------------------------------------

 
Section 3. Representations and Warranties.  The Shipowner represents and
warrants that: (a) the execution, delivery, and performance of this Agreement
are within the corporate power and authority of the Shipowner and have been duly
authorized by all necessary corporate or other organizational action; (b) this
Agreement constitutes legal, valid, and binding obligations of the Shipowner,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws of general applicability affecting the enforcement of creditors'
rights and the application of  general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law); (c)
the representations and warranties of the Shipowner contained in each Loan
Document are true and correct in all material respects as of the date of this
Agreement, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they call be true and
correct in all material respects as of such earlier date; (d) no Default or
Event of Default exists under the Loan Documents; and (e) the Liens under the
Mortgage and the other Collateral Documents (as defined in the Credit Agreement)
are valid and subsisting.
 
Section 4. Effect on Credit Documents.  Except as amended herein, the Mortgage
and all other Credit Documents remain in full force and effect as originally
executed. Nothing herein shall act as a waiver of any of the Mortgagee's or any
Lender's rights under the Loan Documents as amended, including the waiver of any
Default or Event of Default, however denominated. The Shipowner acknowledges and
agrees that this Agreement shall in no manner impair or affect the validity or
enforceability of the Mortgage.  This Agreement is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Agreement may be a Default or Event of Default under other Loan Documents.
 
Section 5. Effectiveness.  This Agreement shall become effective and the
Mortgage shall be amended as provided for herein when each of the parties hereto
shall have executed and delivered this Agreement. This Agreement may be executed
in multiple counterparts which together shall constitute one and the same
agreement.
 
[The rest of this page has been left intentionally blank.]
 


 
-3-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Shipowner has executed this Mortgage on the 20th day of
July, 2012, and is effective as of the date and year first above written.
 
 

 
SHIPOWNER:
       
GLOBAL GEOPHYSICAL SERVICES, INC., a
Delaware corporation
              By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer

 
 
STATE OF TEXAS
)

 
)  ss. :

COUNTY OF FORT BEND
)

 
On this 20th  day of July, 2012, before me personally appeared P. Mathew
Verghese, to me known, who being by me duly sworn, did depose and say that s/he
resides at 13927 S. Gessner Rd., Missouri City, Texas 77489; that s/he is an
authorized individual of GLOBAL GEOPHYSICAL SERVICES, INC., the company
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the Board of Directors of said company and that
said instrument is the act and deed of said company.
 


 
[NOTARY SEAL]
 
Teresa Perez Garcia
Notary Public, State of Texas
My Commission Expires
January 13, 2016
 /s/ Teresa Perez Garcia
Notary Public



 


Signature Page to Amendment No. 3 to First Preferred Fleet Mortgage
U.S.A.

--------------------------------------------------------------------------------

 
 

 
MORTGAGEE:
       
BANK OF AMERICA, N.A., a National
Banking Association, as Administrative
Agent
              By:
/s/ Michelle D. Diggs
  Name:
Michelle D. Diggs
  Title:
Agency Management Officer



 
STATE OF TEXAS
)

 
)  ss. :

COUNTY OF DALLAS
)

 
On this 20th day of July, 2012, before me personally appeared
____________________, to me known, who being by me duly sworn, did depose and
say that s/he resides at ______________________________________________________;
that s/he is an authorized individual of BANK OF AMERICA, N.A., the company
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the Board of Directors of said company and that
said instrument is the act and deed of said company.
 


 

 
/s/ Shelley L. Hendrik
Notary Public
         
[NOTARY SEAL]
 
SHELLEY L. HENDRIK
Notary Public
STATE OF TEXAS
My. Comm. Exp. 04-26-16
 

 
 
Signature Page to Amendment No. 3 to First Preferred Fleet Mortgage
U.S.A.

--------------------------------------------------------------------------------

 
SCHEDULE I
TO
FIRST PREFERRED FLEET MORTGAGE


DESCRIPTION OF THE VESSELS
 


 
Vessel Name
Official Number
Global Mirage
1060662
Global Quest
1050795
Global Vision
1058458
James H. Scott
1172960
Global Longhorn
1208913
Lori B
1111303
Kiwi I
1231575
Kiwi II
1231576
Kiwi III
1231577

 
Schedule I to Amendment No. 3 to First Preferred Fleet Mortgage
U.S.A.

--------------------------------------------------------------------------------

 
EXHIBIT A
TO
FIRST PREFERRED FLEET MORTGAGE


[Copy of Amendment No. 3 to Credit Agreement with certain exhibits]
 




 
 

--------------------------------------------------------------------------------

 
AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
This Amendment No. 3 to Credit Agreement, dated as of July 20, 2012, (this
"Amendment"), is entered into by GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware
corporation (the "Borrower"), the lenders party to the Credit Agreement
described below, and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the "Administrative Agent"), Swing Line Lender and L/C Issuer.
 
INTRODUCTION
 
Reference is made to the Credit Agreement dated as of April 30, 2010 (as
modified from time to time, the "Credit Agreement"), among the Borrower, the
lenders from time to time party thereto (collectively, the "Lenders" and
individually, a "Lender"), and the Administrative Agent.
 
The Borrower has requested, and certain of the Lenders have agreed, to increase
such Lenders’ respective Commitments and/or to extend the expiration thereof on
the terms and conditions set forth herein.
 
In connection with the foregoing, the Lenders and the Administrative Agent have
agreed on the terms and conditions set forth herein, to make certain amendments
to the Credit Agreement.
 
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
 
Section 1. Definitions; References.  Unless otherwise defined in this Amendment,
each term used in this Amendment that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.
 
Section 2. Amendment of Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:
 
"Extended Availability Period" means, in respect of the portion of the Aggregate
Commitments comprised of Extended Commitments, the period from and including the
Closing Date to the earliest of (i) the Extended Maturity Date, (ii) the date of
termination of the Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Revolving Credit Loans and
of the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.
 
"Extended Commitment" means any Commitment which terminates on the Extended
Maturity Date (or earlier termination of the Extended Availability Period).
 
"Extended Maturity Date" means April 30, 2014; provided, however, that if such
date is not a Business Day, the Extended Maturity Date shall be the next
preceding Business Day.
 
 
-8-

--------------------------------------------------------------------------------

 
"Extending Lender" means, at any time, any Lender to the extent it has an
Extended Commitment at such time.  Schedule 2.01 to the Third Amendment sets
forth the Extending Lenders as of the Third Amendment Effective Date, under the
heading "Extending Lenders".
 
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
"Non-Extended Commitment" means any Commitment which terminates on the Maturity
Date (or earlier termination of the Availability Period).
 
"Non-Extending Lender" means, at any time, any Lender to the extent it has a
Non-Extended Commitment at such time.  Schedule 2.01 to the Third Amendment sets
forth the Non-Extending Lenders as of the Third Amendment Effective Date, under
the heading "Non-Extending Lenders".
 
"Third Amendment" means Amendment No. 3 to Credit Agreement dated as of July 20,
2012, among the Borrower, the Lenders party thereto, the Administrative Agent,
the Swing Line Lender and the L/C Issuer.
 
"Third Amendment Effective Date" means July 20, 2012.
 
(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of "Applicable Percentage" in its entirety and replacing it with the
following:
 
"Applicable Percentage" means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Commitments have expired, then
the Applicable Percentage of each Lender in respect of the Aggregate Commitments
shall be determined based on the Applicable Percentage of such Lender in respect
of the Aggregate Commitments most recently in effect, giving effect to any
subsequent assignments; provided, that after the Commitment of any Non-Extending
Lender shall have expired or terminated (other than pursuant to Section 8.02
hereof) and all Obligations owed to such Non-Extending Lender have been paid in
full, or shall have been reduced in accordance with Section 2.06 (i) the
Applicable Percentage of such Non-Extending Lender for purposes of Section
10.04(c) hereof shall be its Applicable Percentage immediately prior to such
date, and (ii) the Applicable Percentages of the Extending Lenders (and any
unfunded risk participations based thereon) shall automatically be appropriately
adjusted for all other purposes to reflect the termination or reduction, as
applicable of the Commitments of the Non-Extending Lenders.  The Applicable
Percentage of each Lender as of the Third Amendment Effective Date is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
 
-9-

--------------------------------------------------------------------------------

 
(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of "Availability Period" in its entirety and replacing it with the
following:
 
"Availability Period" means, in respect of the portion of the Aggregate
Commitments comprised of Non-Extended Commitments, the period from and including
the Closing Date to the earliest of (i) the Maturity Date, (ii) the date of
termination of the Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Revolving Credit Loans and
of the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.
 
(d) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of "Change in Law" in its entirety and replacing it with the
following:
 
"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided however, for purposes of this Agreement, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, are in each case deemed to have gone into effect and adopted after the date
of this Agreement.
 
(e) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of "Interest Payment Date" in its entirety and replacing it with the
following:
 
"Interest Payment Date" means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date or
Extended Maturity Date, as applicable; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date or Extended Maturity Date, as applicable.
 
(f) Section 1.01 of the Credit Agreement is hereby amended by replacing clause
(c) of the definition of "Interest Period" in its entirety with the following:
 
(c)           no Interest Period shall extend beyond, initially, the Maturity
Date, and thereafter, the Extended Maturity Date, as applicable.
 
(g) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of "Letter of Credit Expiration Date" in its entirety and replacing
it with the following:
 
 
-10-

--------------------------------------------------------------------------------

 
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Extended Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).
 
(h) Section 2.01 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:
 
2.01           The Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a "Revolving Credit
Loan") to the Borrower from time to time, on any Business Day during the
Availability Period, in the case of each Non-Extending Lender, or Extended
Availability Period, in the case of each Extending Lender, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender's
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender's Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender's Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Commitment.  Within the limits of each Lender's Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
 
(i) Section 2.03(h) of the Credit Agreement is hereby amended by replacing the
third sentence of such Section in its entirety with the following:
 
vi) Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date, on the Letter of Credit Expiration Date and thereafter on demand
and (ii) computed on a quarterly basis in arrears.
 
(j) Section 2.04(a) of the Credit Agreement is hereby amended by replacing the
term "Availability Period" therein with the term "Extended Availability Period".
 
(k) Section 2.05(b) of the Credit Agreement is hereby amended by deleting such
clause (b) in its entirety and replacing it with the following:
 
(b)           Mandatory.  If for any reason the Total Outstandings at any time
exceed the Aggregate Commitments at such time, including without limitation upon
occurrence of the Maturity Date, the Borrower shall immediately prepay Revolving
Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount equal to
such excess.  In addition, on the Maturity Date, the Borrower shall prepay any
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Loans ratable
with any revised Applicable Percentages of the respective Lenders as of such
date.
 
 
-11-

--------------------------------------------------------------------------------

 
(l) Sections 2.07(a) and (b) of the Credit Agreement are hereby amended by
replacing such clauses (a) and (b) in their entirety with the following:
 
(a)           Revolving Credit Loans.  The Borrower shall repay to (i) the
Non-Extending Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans made by the Non-Extending Lenders outstanding on such
date, and (ii) the Extending Lenders on the Extended Maturity Date the aggregate
principal amount of all Revolving Credit Loans made by the Extending Lenders
outstanding on such date.
 
(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Extended Maturity Date.
 
(m) Section 2.09(a) of the Credit Agreement is hereby amended by replacing such
clause (a) in its entirety with the following:
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Fee Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16.  The
commitment fee shall accrue at all times during the Availability Period and the
Extended Availability Period, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period and the Extended Availability Period.  The
commitment fee shall be calculated quarterly in arrears.
 
(n) Section 2.14(a) of the Credit Agreement is hereby amended by deleting such
clause (a) in its entirety and replacing it with the following:
 
(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time after the Third Amendment Effective Date,
request an increase in the Aggregate Commitments by an amount not exceeding
$10,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000, and (ii) the Commitments provided in connection
with any such increase (whether provided by an existing Lender or a new Lender)
shall be Extended Commitments.  At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).
 
 
-12-

--------------------------------------------------------------------------------

 
(o) Section 3.01(e) of the Credit Agreement is hereby amended by relabeling
current clause (iii) thereto as clause (iv), and by inserting the following
clause (iii) therein in appropriate numerical order:
 
(iii)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iii), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
 
(p) Section 7.02 of the Credit Agreement is hereby amended by replacing the
value "$75,000,000" in clause (o) of such Section with the value "$100,000,000".
 
(q) Section 7.06 of the Credit Agreement is hereby amended by replacing the
introductory clause thereof with the following:
 
7.06           Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, so long as no Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:
 
(r) Section 10.04(c) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity; provided, further, that no Non-Extending
Lender shall be obligated to reimburse the Administrative Agent (or any
sub-agent thereof), any
 
 
-13-

--------------------------------------------------------------------------------

 
L/C Issuer or any Related Party of any of the foregoing for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which relate to matters
subsequent to the termination of such Lender's Non-Extended Commitment and
repayment of all Obligations to such Non-Extending Lender (for the avoidance of
doubt, such Non-Extending Lenders shall remain liable for any claims which
related to a period during which they were a "Lender" hereunder, even if first
asserted after the termination of such Non-Extending Lender's Commitment and
repayment of all Obligations to such Non-Extending Lender).  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
 
(s) The Credit Agreement is hereby amended by replacing Schedule 2.01 in its
entirety with Schedule 2.01 attached hereto.
 
Section 3. Increase of Commitments; Extension of Commitments.
 
(a) The Commitment of Bank of America, N.A. is hereby increased from $17,500,000
to $25,000,000;
 
(b) The Commitment of Citibank, N.A. is hereby increased from $17,500,000 to
$25,000,000.
 
(c) The expiration of each Extending Lender’s Extended Commitment is hereby
extended to the Extended Maturity Date.
 
Section 4. Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 6.01 of the
Credit Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and to agree to the various matters set forth herein.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.
 
Section 5. Representations and Warranties.  The Borrower represents and warrants
that (a) the execution, delivery, and performance of this Amendment by each Loan
Party are within the corporate or equivalent power and authority of such Loan
Party and have been duly authorized by all necessary corporate or other
organizational action, (b) this Amendment, and the Credit Agreement as amended
hereby, constitute legal, valid, and binding obligations of each Loan Party,
enforceable against each Loan Party in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws of general applicability affecting
the enforcement of creditors' rights and the application of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or law); (c) the representations and warranties of the
Borrower and each other Loan Party contained in each Loan Document are true and
correct in all material respects as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in
 
 
-14-

--------------------------------------------------------------------------------

 
all material respects as of such earlier date; (d) no Default or Event of
Default exists under the Loan Documents; and (e) the Liens under the Collateral
Documents are valid and subsisting.
 
Section 6. Effect on Credit Documents.
 
(a) Except as amended herein, the Credit Agreement and all other Loan Documents
remain in full force and effect as originally executed.  Nothing herein shall
act as a waiver of any of the Administrative Agent's or any Lender's rights
under the Loan Documents as amended, including the waiver of any default or
event of default, however denominated.  The Borrower acknowledges and agrees
that this Amendment shall in no manner impair or affect the validity or
enforceability of the Credit Agreement.  This Amendment is a Loan Document for
the purposes of the provisions of the other Loan Documents.  Without limiting
the foregoing, any breach of representations, warranties, and covenants under
this Amendment may be a default or event of default under the other Loan
Documents.
 
(b) The Borrower shall prepay any Loans outstanding on the date of this
Amendment (and pay any additional amounts required pursuant to Section 3.05 of
the Credit Agreement) to the extent necessary to keep the outstanding Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Amendment.
 
Section 7. Effectiveness.  This Amendment shall become effective, and the Credit
Agreement shall be amended as provided for herein, upon the satisfaction on or
prior to July 20, 2012, of the following conditions:
 
(a) the Administrative Agent (or its counsel) shall have received (i)
counterparts hereof duly executed and delivered by a duly authorized officer of
the Borrower, each Guarantor, and by the Lenders whose consent is required to
effect the amendments contemplated hereby;
 
(b) the Administrative Agent (or its counsel) shall have received each of the
items listed on the Closing Documents List attached hereto as Annex I, each in
form and substance reasonably acceptable to the Administrative Agent and, where
applicable, duly executed and delivered by a duly authorized officer of each
applicable Loan Party; and
 
(c) the Administrative Agent shall have received, or shall concurrently receive
(i) for the account of each Extending Lender that is increasing its Commitment
pursuant hereto, an upfront fee equal to 62.5 basis points on the amount of such
Extending Lender’s Commitment (as increased under this Amendment), (ii) for the
account of each Extending Lender that is not increasing its Commitment pursuant
hereto, an upfront fee equal to 50 basis points on the amount of such Extending
Lender’s Commitment, and (iii) for the account of the applicable Person, payment
of all other fees payable in connection with this Amendment.
 
Section 8. Reaffirmation of Guaranty.  By its signature hereto, each Guarantor
represents and warrants that such Guarantor has no defense to the enforcement of
the Guaranty, and that according to its terms the Guaranty will continue in full
force and effect to guaranty the Borrower's obligations under the Credit
Agreement and the other amounts described in the Guaranty following the
execution of this Amendment.
 
 
-15-

--------------------------------------------------------------------------------

 
Section 9. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 10. Miscellaneous.  The miscellaneous provisions set forth in Article X
of the Credit Agreement apply to this Amendment.  This Amendment may be signed
in any number of counterparts, each of which shall be an original, and may be
executed and delivered electronically and by telecopier.
 
Section 11. ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[signature pages follow]
 
 
 
-16-

--------------------------------------------------------------------------------

 
EXECUTED as of the first date above written.
 

 
GLOBAL GEOPHYSICAL SERVICES, INC.
  By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer

 
 

 
 
 
 
Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
AUTOSEIS DEVELOPMENT COMPANY
      By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer

 

 
AUTOSEIS, INC.
      By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer

 

 
GGS INTERNATIONAL HOLDINGS, INC.
      By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer

 

 
GLOBAL EURASIA, LLC
      By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer

 

 
GLOBAL MICROSEISMIC SERVICES, INC.
      By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer

 

 
PAISANO LEASE CO., INC.
      By:
/s/ P. Mathew Verghese
  Name:
P. Mathew Verghese
  Title:
Senior Vice President and Chief Financial Officer

 
 
 
Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Administrative Agent
      By:
/s/ Michelle D. Diggs
  Name:
Michelle D. Diggs
  Title:
Agency Management Officer

 
 
 
 
 
 
 
Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
      By:
/s/ Julie Castano
  Name:
Julie Castano
  Title:
Vice President

 
 
 
 
 
 
 
Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Syndication Agent and a
Lender
      By:
/s/ Judith E. Smith
  Name:
Judith E. Smith
  Title:
Managing Director
              By:
/s/ Tyler R. Smith
  Name: Tyler R. Smith   Title: Associate

 

 
 
 
 
 
Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC
      By:
/s/ May Huang
  Name:
May Huang
  Title:
Assistant Vice President

 
 
 
 

 
 
Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.
      By:
/s/ Arthur Pryde
  Name:
Arthur Pryde
  Title:
SVP

 
 
 
 
 
 
 
Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
SCHEDULE 2.01


COMMITMENTS
 
AND APPLICABLE PERCENTAGES
 
Lender
 
Non-Extended
Commitment
   
Extended
Commitment
   
All
Commitments
   
Pro Rata Share
– Non-Extended
Commitment
   
Pro Rata Share
– Extended
Commitment
   
Pro Rata Share-
All Commitments
 
Bank of America, N.A.
    -----------------     $ 25,000,000     $ 25,000,000.00      
-----------------       37.037037037 %     29.411764706 %
Barclays Bank PLC
  $ 17,500,000       -----------------     $ 17,500,000.00       100.000000000 %
    -----------------       20.588235294 %
Credit Suisse
    -----------------     $ 17,500,000     $ 17,500,000.00      
-----------------       25.925925926 %     20.588235294 %
Citibank, N.A.
    -----------------     $ 25,000,000     $ 25,000,000.00      
-----------------       37.037037037 %     29.411764706 %
Total
  $ 17,500,000     $ 67,500,000     $ 85,000,000.00       100.000000000 %    
100.000000000 %     100.000000000 %



 


 
Schedule 2.01 to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
ANNEX I




CLOSING DOCUMENT LIST
 
Amendment No. 3
to
Credit Agreement
Dated July 20, 2012
among
Global Geophysical Services, Inc., as Borrower,
the Guarantors,
the Lenders, and
Bank of America, N.A., as Administrative Agent
 
 
Borrower
=
Global Geophysical Services, Inc.

 
Agent
=
Bank of America, N.A., as Administrative Agent

 
Guarantors
=
Autoseis, Inc., GGS International Holdings, Inc., Global Microseismic Services,
Inc., Global Eurasia, LLC, Paisano Lease Co., Inc., and Autoseis Development
Company

 
B&G
=
Bracewell & Giuliani LLP, Agent's counsel



#
Document
Responsible
Party
Status/Comments
A.Credit Documents.
1. 
Amendment No. 3 to Credit Agreement
 
Schedule 2.01 – Commitments and Applicable Percentages
Annex I – Closing Documents List
B&G
 
B. Security Documents.
1. 
Amendment No. 3 to U.S. First Preferred Fleet Mortgage, attaching a copy of
Amendment No. 3 to the Credit Agreement
B&G/
Borrower
 
C. Certificates, Opinions and Miscellaneous Documents.
1. 
Secretary’s Certificate of Borrower:
     a.     Certificate of Incorporation
     b.     Bylaws
     c.     Resolutions
     d.     Signature and Incumbency of officers
Borrower
 

 
 
 
Annex I to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
 
#
Document
Responsible
Party
Status/Comments
 
2. 
Secretary’s Certificate of each Guarantor:
     a.     Certificate of Incorporation
     b.     Bylaws
     c.     Resolutions
     d.     Signature and Incumbency of officers
Borrower
 
3. 
Certificate of a Responsible Officer of Borrower, certifying the following:
 
(a) that, before and after giving effect to the Amendment, the representations
and warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of the Amendment’s effective date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date; and
 
(b) that, before and after giving effect to the Amendment, no Default exists.
 
Borrower
 
4. 
Certificates of Good Standing, Existence and Qualification
Borrower
 
5. 
Lien Search Results
B&G
 





 
Annex I to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------

 
ADDRESS FOR SHIPOWNER AND MORTGAGEE
 
SHIPOWNER:
 
Global Geophysical Services, Inc.
13927 South Gessner Road
Missouri City, Texas 77489
Attention:  P. Mathew Verghese
Facsimile: (713) 808-7821
 
MORTGAGEE:
 
Bank of America, N.A.
Agency Management Service
901 Main Street
Dallas, Texas 75202
Attention:  Michelle Diggs
Facsimile: (214) 290-4126
 


 
Attachment to Amendment No. 3 to First Preferred Fleet Mortgage
U.S.A.

--------------------------------------------------------------------------------